IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                    NO. PD-1447-10


                            CC JUSTIN RIVAS, Appellant

                                            v.

                               THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
               FROM THE SECOND COURT OF APPEALS
                         TARRANT COUNTY


      Per Curiam.

                                     OPINION


      A jury convicted Appellant of driving while intoxicated, and the court assessed

punishment at confinement for 30 days and a fine of $850.00. The Court of Appeals

affirmed the conviction. Rivas v. State, No. 02-08-00410-CR (Tex.App. - Fort Worth,

delivered August 31, 2010). On November 1, 2010, Appellant timely filed a petition for

discretionary review in the Court of Appeals. See Tex.R.App.P. 68.2. On December 9,

2010, the Court of Appeals withdrew its opinion, and issued a new opinion, again affirming
                                                                       CC JUSTIN RIVAS -2


the conviction.    See Tex.R.App.P. 50.      Appellant timely filed another petition for

discretionary review on January 10, 2011. Id. On March 9, 2011, the Court of Appeals

withdrew its December opinion and issued another opinion, ostensibly under rule 50, and

again affirmed the conviction.

       The Court of Appeals’ opinion issued on March 9, 2011, was unauthorized under rule

50 of the Texas Rules of Appellate Procedure because rule 50 permits one rule 50 opinion

to correct or modify the court’s original opinion, after which “[n]o further opinions may be

issued by the court of appeals.” Tex.R.App.P. 50. Accordingly, the court had no jurisdiction

to issue that opinion. See Miller v. State, 267 S.W.3d 32 (Tex.Cr.App. 2008); Jones v. State,

280 S.W.3d 847 (Tex.Cr.App. 2006); Beller v. State, 191 S.W.3d 718 (Tex.Cr.App. 2005);

Parsons v. State, 187 S.W.3d 385 (Tex.Cr.App. 2005); Ex parte Brashear, 985 S.W.2d 460

(Tex.Cr.App. 1998); Garza v. State, 896 S.W.2d 192 (Tex.Cr.App. 1995). Therefore, the

Court of Appeals’ opinion issued on March 9, 2011, is ordered withdrawn, and the

judgment and opinion of the Court of Appeals that issued on December 9, 2010, are

reinstated. With this understanding, Appellant's petition for discretionary review filed on

January 10, 2011, is refused.




Delivered: June 15, 2011
Do not publish